                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


CARLDEN TROTTER,                                 )
                                                 )
            Plaintiff,                           )
                                                 )
      vs.                                        )          Case No. 4:13CV1636 JCH
                                                 )
BOBBY CURRINGTON, et al.,                        )
                                                 )
            Defendants.                          )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Carlden Trotter’s Motion for Entry of Default

Judgment, filed January 23, 2019. (ECF No. 248). By way of background, Plaintiff filed his Third

Amended Complaint in this matter against several Defendants on October 27, 2016. With respect to

Defendant McFarland, Plaintiff alleged that on February 7, 2010, Defendant McFarland utilized

excessive force against Plaintiff, and demonstrated deliberate indifference to Plaintiff’s need for

medical treatment.

        On November 6, 2018, defense counsel Robert J. Isaacson filed a Motion to Withdraw as

 Counsel for Defendant Scott McFarland. In his motion, Mr. Isaacson informed the Court that Mr.

 McFarland no longer worked for the Missouri Department of Corrections at the time the instant

 suit was filed. Counsel further informed the Court that although Mr. McFarland initially agreed to

 representation from the Missouri Attorney General’s Office, he had been uncooperative since the

 Eighth Circuit Court of Appeals remanded the case. In response to defense counsel’s motion,




                                             1
 Plaintiff stated that Mr. McFarland failed to attend his properly noticed deposition on October 25,

 2018.1

          Pursuant to a telephone conference held on November 26, 2018, the Court ordered Mr.

 McFarland to attend a deposition on Monday, December 3, 2018. The Court noted that Mr.

 McFarland’s failure to attend might result in the imposition of sanctions, up to and including the

 striking of his pleadings.

       Defendant McFarland did not attend the December 3, 2018, deposition. Therefore, in an

Order entered January 9, 2019, the Court ordered Defendant Scott McFarland’s Answer to Plaintiff’s

Third Amended Complaint stricken from the record. The Court further ordered Plaintiff to file

appropriate motions for entry of default and for default judgment, as well as proposed orders, for the

Court’s consideration. Plaintiff filed the requested motions on January 23, 2019, and the Clerk of

Court entered default against Defendant McFarland on January 24, 2019.

       As stated above, Plaintiff filed the instant Motion for Entry of Default Judgment on January

23, 2019. (ECF No. 248). The Court held a hearing on Plaintiff’s motion on March 13, 2019.2 The

parties have now been afforded a full and fair opportunity to submit evidence on the issue of

monetary relief, and so the Court may determine the relief to which Plaintiff is entitled pursuant to

Fed.R.Civ.P. 55(b)(2).2 See Taylor v. City of Baldwin, Mo., 859 F.2d 1330, 1333 (8th Cir. 1988)

(quoting Pope v. United States, 323 U.S. 1, 12 (1944)) (“‘[i]t is a familiar practice and an exercise of

judicial power for a court upon default, by taking evidence when necessary or by computation from


1 Mr. McFarland   also failed to attend a subsequently scheduled deposition on November 9, 2018.
2 Mr. McFarland   did not appear at the hearing.
2
  Because the Clerk has entered default against Defendant McFarland, he has “no further standing to
contest the factual allegations of plaintiff’s claim for relief.” Taylor, 859 F.2d at 1333 n.7 (internal
quotations and citations omitted). Instead, the “allegations of the complaint except as to the amount
of damages are taken as true.” Brown v. Kenron Aluminum & Glass Corp., 477 F.2d 526, 531 (8th
Cir. 1973) (internal quotations and citations omitted).

                                                2
facts of record, to fix the amount which the plaintiff is lawfully entitled to recover and to give

judgment accordingly’”). Therefore, upon careful consideration of the record before it, the Court

will now award Plaintiff damages against Defendant McFarland, in the amount of $1,000.00.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default Judgment (ECF

No. 248) is GRANTED in part, in accordance with the foregoing.

       IT IS FURTHER ORDERED that Plaintiff is awarded damages against Defendant

McFarland, in the amount of $1,000.00.



Dated this 16th Day of April, 2019.



                                                 /s/ Jean C. Hamilton
                                                 UNITED STATES DISTRICT JUDGE




                                             3
